Professionally Managed Portfolios c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, CA 91741 June 5, 2015 FILED VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission 100 “F” Street, N.E. Washington, DC 20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 Dear Sir or Madam: The Trust files herewith a preliminary proxy statement on behalf of the Balter Long/Short Equity Fund (the “Fund”) seeking shareholder approval to reorganize the Fund from a series of the Trust to a series of Northern Lights Fund Trust II (the “Reorganization”).Pursuant to Rule14a-6 of Regulation14A under the Securities Exchange Act of 1934, the Trust is filing this preliminary proxy statement 10 calendar days before the date that the definitive proxy statement is filed and first sent to Fund shareholders.The Trust expects to file its definitive proxy statement on or about June18,2015. If you have any questions or comments regarding this filing, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. President and Secretary of the Trust Enclosures
